DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-4 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed since there is no prior teaches a display device, comprising: 
a first display panel including N input/output (I/O) pads [VO1 to I/ON] at a first side of the display device; 
a second display panel including the N I/O pads at the first side of the display device, wherein I/O1+M and I/ON-M are a same type of I/O pad for M=0 to M=P for the first display panel and the second display panel; 
a hinge pivotably connecting the first display panel to the second display panel, wherein the first display panel and the second display panel have reflection symmetry about a reflection axis parallel with the hinge.
Claims 2-4 are allowed since they depend on the allowed claim 1.

Claim 5 is allowed since there is no prior teaches a display device, comprising: 
a first display panel including a first set of input/output (I/O) pads at a first side of the display device, the first set of I/O pads including a first subset of palindromic I/O pads; 
a second display panel including a second set of I/O pads at the first side of the display device, the second set of I/O pads including a second subset of palindromic I/O pads matching the first subset of palindromic I/O pads; 
a hinge pivotably connecting the first display panel to the second display panel.
Claims 6-19 are allowed since they depend on the allowed claim 5.

Claim 20 is allowed since there is no prior teaches a method of fabricating display panels, comprising: 
computer designing, with a layout design tool, a first display panel layout including a first set of I/O pads including a first subset of palindromic I/O pads; 
creating a second display panel layout that is a mirror image of the first display panel layout by flipping the first display panel layout, the second display panel layout including a second set of I/O pads including a second subset of palindromic I/O pads matching the first subset of palindromic I/O pads; 
positioning the first display panel layout and the second display panel layout on a same fabrication substrate; 
performing a photolithography process of the first display panel layout and the second display panel layout on the fabrication substrate; and 
fabricating the first display panel and the second display panel from the fabrication substrate after conclusion of the photolithography process.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296. The examiner can normally be reached 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871